Title: From Benjamin Franklin to Thomas Darling and Nathan Whiting, 1 January 1754
From: Franklin, Benjamin
To: Darling, Thomas,Whiting, Nathan


Gentlemen,
Philada. Jan. 1. 1753[1754]
I received your Money of Mr. Willing, and will remit it to London as soon as I have your Orders to whom.
I expect the Printing Materials for Newhaven early in the Spring; they are to come in to New York, unless there be a Vessel bound to Newhaven or Middletown. As soon as I hear of their Arrival, I purpose a Journey into Connecticut. But reflecting on the Sum you suppose the Building will cost, and remembring from dear Experience that the final Amount is generally double the Computation, I begin to think, that ’till we have made Trial how the Business is like to be encourag’d, it will be better to hire a Room or two, or accept of Mr. Clap’s kind Offer of a Room in the College for the first Year. Yet if you have already done any thing in the Affair, let me know that I may reimburse you. I am, Gentlemen, Your oblig’d humble Servant
B Franklin

I heartily wish a happy New Year to you, Mr. Clap, and all our Newhaven and Connecticut Friends.

 Endorsed: I See Mr. Franklins determinations for which I am Sorry, you’ll act accordingly.  N Whiting at Fairfield
